Per Curiam.
The defendant was convicted by a jury following a three-day trial for the crimes of indecent liberties with a male minor1 and gross indecency.2 The court placed the defendant on probation for a period of five years. Defendant appeals as of right.
Defendant’s first assignment of error relates to certain references made by the prosecutor in his opening and closing statements. It is defendant’s contention that the statements, which revealed the manner by which the police were informed of the incident, were not factually established by the evidence presented. A review of the record discloses that the statements were based upon a fair inference from established fact. Furthermore, defendant has failed to convince this Court that the statements were of a prejudicial nature and contributed to an improper verdict. People v. DeBeaulieu (1944), 308 Mich 173, 175; People v. Peck (1907), 147 Mich 84, 95.
Defendant also contends that the trial court committed reversible error by failing to grant defendant a mistrial when a member of the jury, after the trial had commenced, informed the court that he knew the father of a res gestae witness.
An examination of the juror, conducted in chambers by the trial judge, revealed that the juror did not become aware of the relationship between the father and the res gestae witness until the juror recognized the father in court. The juror, responding to questions by the trial judge, stated that he was casually acquainted with the witness’ father, but *197that they had not seen each other in over three years. The juror stated that his acquaintance with the witness’ father would not affect his ability to render an impartial verdict.
The defendant has failed to make a showing to this Court that actual prejudice resulted from the above-described situation. People v. Nick (1960), 360 Mich 219. See, generally, Anno: 11 ALR3d 859.
Judgment affirmed.

 MOLA § 750.336 (Stat Ann 1954 Rev § 28.568).


 MOLA § 750.338 (Stat Ann 1954 Rev § 28.570).